  1 THOMAS B. WALPER (State Bar No. 96667)
    thomas.walper@mto.com
  2 JOHN W. BERRY (State Bar No. 295760)
    john.berry@mto.com
  3 MUNGER, TOLLES & OLSON LLP
    350 South Grand Avenue, Fiftieth Floor
  4 Los Angeles, California 90071-3426
    Telephone:    (213) 683-9100
  5 Facsimile:    (213) 687-3702

  6 RACHAEL E. MENY (State Bar No. 178514)
    rmeny@keker.com
  7 THOMAS E. GORMAN (State Bar No. 279409)
    tgorman@keker.com
  8 KEKER, VAN NEST & PETERS LLC
    633 Battery Street
  9 San Francisco, California 94111-1809
    Telephone:     (415) 391-5400
 10 Facsimile:     (415) 397-7188

 11 Counsel for Google LLC

 12
                             UNITED STATES BANKRUPTCY COURT
 13
                             NORTHERN DISTRICT OF CALIFORNIA
 14
                                     SAN FRANCISCO DIVISION
 15

 16
      In re                                      Bankruptcy Case No. 20-30242 (HLB)
 17
      ANTHONY SCOTT LEVANDOWSKI,                 Chapter 11
 18
                        Debtor.                  Hon. Hannah L. Blumenstiel
 19

 20 ANTHONY SCOTT LEVANDOWSKI,                   Adv. Proceeding No. 20-03050_

 21                     Plaintiff,
                                                 CERTIFICATE OF SERVICE
 22 UBER TECHNOLOGIES, INC.,

 23                     Defendant.
 24

 25

 26

 27

 28

Case: 20-03050   Doc# 18     Filed: 08/03/20   Entered: 08/03/20 18:03:14     Page 1 of 2
  1 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

  2         At the time of service, I was over 18 years of age. I am employed in the County of Los
    Angeles, State of California. My business address is Munger Tolles & Olson LLP, 350 South
  3 Grand Avenue, Floor 50, Los Angeles, CA 90071. On the date noted below, I served true copies
    of the following documents:
  4

  5          GOOGLE LLC’S NOTICE OF MOTION AND MOTION TO INTERVENE (Docket
             No. 14)
  6
             GOOGLE LLC’S MEMORANDUM OF POINTS AND AUTHORIES IN SUPPORT
  7          OF ITS MOTION TO INTERVENE (Docket No. 15)
  8          DECLARATION OF ALEXANDER S. GORIN IN SUPPORT OF GOOGLE LLC’S
             MOTION TO INTERVENE (Docket No. 16)
  9
             NOTICE OF HEARING ON GOOGLE LLC’S MOTION TO INTERVENE (Docket
 10
             No. 17)
 11
      on the interested parties in this action as follows:
 12
            BY CM/ECF NOTICE OF ELECTRONIC FILING: On July 31, 2020, I electronically
 13 filed the above documents with the Clerk of the Court by using the CM/ECF system. Participants
    in the case who are registered CM/ECF users will be served by the CM/ECF system. The
 14 following is the list of parties who are currently on the list to receive email notice/service for this

 15 case:

 16 Brett M. Schuman bschuman@goodwinlaw.com
    Tobias S. Keller tkeller@kbkllp.com
 17 Dara Levinson Silveira dsilveira@kbkllp.com
    Hong-An Vu HVu@goodwinlaw.com
 18 Rachel M. Walsh rwalsh@goodwinlaw.com

 19
    BY E-MAIL OR ELECTRONIC TRANSMISSION: On July 31, 2020, I caused a copy of the
 20 above documents to be sent from e-mail address Alex.Gorin@mto.com to the persons at the e-mail
    addresses listed below. I did not receive, within a reasonable time after the transmission, any
 21 electronic message or other indication that the transmission was unsuccessful.

 22 Debra I. Grassgreen dgrassgreen@pszjlaw.com, hphan@pszjlaw.com
    John William Lucas jlucas@pszjlaw.com, ocarpio@pszjlaw.com
 23
    Hamish P. M. Hume hhume@bsfllp.com, cgood@bsfllp.com
 24 Andrew D. Lowdon alowdon@bsfllp.com

 25          I declare under penalty of perjury under the laws of the United States of America that the
      foregoing is true and correct.
 26
             Executed on August 3, 2020, at Los Angeles, California.
 27
                                                                   /s/ Alexander S. Gorin
 28                                                                Alexander S. Gorin

Case: 20-03050       Doc# 18      Filed: 08/03/20      -1-
                                                      Entered: 08/03/20 18:03:14      Page 2 of 2
                                            CERTIFICATE OF SERVICE
